Title: From James Madison to Alexander J. Dallas, 25 April 1815
From: Madison, James
To: Dallas, Alexander James


                    
                        
                            Dear Sir
                        
                        Montpelier Apl. 25. 1815
                    
                    The Mail due yesterday having failed I did not receive till this morning your communications dated on the 2 2d. inst.
                    As it appears that no legal consideration is opposed to the appt. of Bissel & Smith to Regts. their just claims to that arrangement can not be doubted. The brevets to them may be issued when you chuse. It has been mentioned that Smith wd. gladly accept the Creek agency, which it is supposed Hawkins does not mean longer to hold. Should it be vacated Smiths wishes may be taken into view, and if his qualifications be of the right sort, of which you have better means of judging than I have, he may be commissioned, unless indeed other Candidates appear with even superior pretensions. It will be proper however not to accept the resignation of Hawkins, without knowing that it is the effect of inclination, and not of some cause which ought to be explained & removed. I recollect that he manifested long ago, an impression that the Ex. was not satisfied with him, and on that acct. proposed to withdraw himself at the end of the war, if not sooner. I desired the late Secy. of War to drop him a line, expressing my confidence & a continuance of the friendly dispositions I have for many years entertained for him. It is possible that such a communication may never have reached him, and that he may still be under his original misconception. One of your Clerks or Brgenl: Parker, can collect for you, all the circumstances, which merit attention. I am thus particular because, I have always regarded Col: H. as a benevolent and honorable man, and singularly useful & meritorious in the agency committed to him; & because an old & intimate acquaintance with him makes me feel an interest, in whatever may concern his welfare or touch his sensibility.
                    The business of OConnor & Izard seems to be on a fair footing. The former can the less complain of the delay or uncertainty attending it, as his own delay has contributed to it. It may be well to recur to a former communication from him to the War Dept. in which he recited the same or other allegations agst. Genl. Izard. It was shown to me by Mr. Monroe while acting Secretary; but I do not recollect the precise scope of it.
                    I return signed the power for the Yazoo cases; and an approbation of the proposed allowances to the Collectors of the direct tax.
                    The silence of Genl: Jackson on the proceedings wch. were the subject

of your letter to him, cannot be explained but by a failure on the road, or by a difference between the real & reported facts, or some uncommon view which his mind has taken of them. The importance & novelty of the proceedings, could not fail, one wd. suppose, to suggest an official explanation of them. If he shd. not fill the post in the army allotted to him, it will be necessary to put other pretensions into the scales. Before Mr. Monroe leaves Washington, be so good as to make the proper selection a subject of conversation with him & the other gentlemen.
                    Mr. McIlvaine’s letter may be shown to the Secy. of State.
                    I shall be absent for a few days on a visit to Mr. Jefferson; but I shall keep hold of the thread of daily communication with Washington. Affec. respects
                    
                        
                            James Madison
                        
                    
                